          Case: 4:20-cv-00047-RP Doc #: 18 Filed: 03/23/21 1 of 1 PageID #: 55




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

KENNETH DWAYNE HARTH, SR.                                                                   PLAINTIFF

v.                                                                                    No. 4:20CV47-RP

MISSISSIPPI DEPARTMENT OF CORRECTIONS                                                   DEFENDANTS


                                 ORDER DENYING PLAINTIFF’S
                                 MOTION [12] FOR DISCOVERY

        The plaintiff has filed a motion to conduct discovery in the present case proceeding under 42

U.S.C. § 1983 challenging the conditions of his confinement. The plaintiff is currently incarcerated

at the Bolivar County Regional Correctional Facility. Discovery in pro se prisoner conditions of

confinement cases is limited to that set forth in the court’s scheduling order, which has not yet issued.

As such, he is not entitled to conduct discovery at this time, and the motion [12] is DENIED.


        SO ORDERED, this, the 23rd day of March, 2021.


                                                         /s/ Roy Percy
                                                         UNITED STATES MAGISTRATE JUDGE
